United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         October 2, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 02-31149


     KRISTEN K WHITE, Individually and on behalf of others
     similarly situated

                      Plaintiff - Appellee-Cross-Appellant

     v.

     IMPERIAL ADJUSTMENT CORP; IMPERIAL FIRE & CASUALTY CO

                      Defendants - Appellants

     EQUIFAX CREDIT INFORMATION SERVICES INC; EQUIFAX, INC

                      Defendants - Appellants-Cross-Appellees


             Appeal from the United States District Court
          for the Eastern District of Louisiana, New Orleans
                            No. 99-CV-3804


Before KING, Chief Judge, DENNIS, Circuit Judge, and LYNN,*

District Judge.

PER CURIAM:**

     Defendants-Appellants Imperial Adjustment Corporation;

Imperial Fire and Casualty Co.; Equifax Credit Information


     *
          District Judge for the Northern District of Texas,
sitting by designation.
     **
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                  1
Services, Inc.; and Equifax, Inc. have filed an interlocutory

appeal under FED. R. CIV. P. 23(f) challenging the district

court’s certification of a class [the “Imperial class”] described

as:

      All persons whose consumer reports (also called “credit
      reports”) were provided during the time frame of December
      20, 1997 to present by computer transmission from the
      database of Equifax Credit Information Services, Inc.
      (“Equifax”) to Imperial Adjustment Corporation or
      Imperial Fire and Casualty Company for the purpose of
      locating each such person or in connection with the
      investigation of a subrogated claim, without having
      obtained the written permission of such consumer.

      Specifically excluded from the class are the judges to
      whom this case is assigned and members of their immediate
      families.   Also excluded are the officers, directors,
      employees, attorneys and shareholders of Equifax, Inc.,
      Equifax Credit Information Services, Inc., Imperial Fire
      and   Casualty    Company,   and   Imperial    Adjustment
      Corporation. Also excluded are persons whose consumer
      reports were furnished only after the insurance company
      or its representative, which received the credit report,
      had previously obtained a signed promissory note and/or
      a judgment against the consumer whose credit report was
      furnished.

Plaintiff-Appellee Kristen K. White cross-appeals the district

court’s decision not to reconsider an earlier ruling denying

certification of a larger class [the “ChoicePoint class”].

      “[T]he district court maintains great discretion in

certifying and managing a class action.”    Mullen v. Treasure

Chest Casino, L.L.C., 186 F.3d 620, 624 (5th Cir. 1999) (citation

omitted).   “We will reverse a district court's decision to

certify a class only upon a showing that the court abused its

discretion, or that it applied incorrect legal standards in


                                 2
reaching its decision.” Id.   (citations omitted).    After a

thorough review, we find that the district court neither abused

its discretion nor applied incorrect legal standards in

certifying the Imperial class.   The corrections made by the

district court to the definition of the Imperial class were

consistent both with our mandate in the prior appeal, see White

v. Imperial Adjustment Corp., No. 01-30740, slip op. at 2 (5th

Cir. June 10, 2002), and with FED. R. CIV. P. 23(a) and 23(b)(3).

The Defendants’ additional objections to certification of the

Imperial class are adequately addressed in the district court’s

opinion, so we will not repeat either those arguments or the

district court’s responses here.

     Imperial Adjustment Corporation and Imperial Fire and

Casualty Co. also argue in this appeal that the district court

erred in dismissing their counterclaim and striking their

affirmative defense against White, the named Plaintiff.    This,

however, is an interlocutory appeal of a class certification

under Rule 23(f), so review of issues other than class

certification is not appropriate at this time.     Bertulli v.

Indep. Ass’n of Cont’l Pilots, 242 F.3d 290, 294 (5th Cir. 2001)

(“[U]nder Rule 23(f), a party may appeal only the issue of class

certification; no other issues may be raised.”).     The Defendants

must wait until there has been a final disposition of this case

to appeal these issues.

     In contrast to the Imperial class, we need not reach the

                                   3
merits of the Choicepoint class, as we find that the Plaintiff’s

cross-petition for leave to appeal should not have been granted.

The Plaintiff originally moved for certification of the

Choicepoint class in March 2001.       The district court denied that

motion in May 2001, and the Plaintiff did not appeal from that

order.   On remand from the Defendants’ first appeal in this case,

the Plaintiff filed a Renewed Motion for Class Certification,

asking the district court to reconsider certifying the larger

Choicepoint class.   In her motion, the Plaintiff made superficial

changes to the class definition so that it was slightly different

from the one previously rejected by the district court.      In an

August 2002 order, the district court refused to reconsider

certifying the Choicepoint class, finding that the new class

definition was deficient for the same reasons earlier identified.

Because the district court’s order did not grant or deny class

certification, the district court’s decision was not “an order of

a district court granting or denying class action certification”

for purposes of appeal under Rule 23(f).      Therefore, appeal from

this order was improper, and appeal from the prior order would be

untimely under Rule 23(f).   See FED. R. CIV. P. 23(f) (“A court of

appeals may in its discretion permit an appeal . . . under this

rule if application is made to it within ten days after entry of

the order.”); see also Gary v. Sheahan, 188 F.3d 891, 892 (7th

Cir. 1999) (“[I]f [a] request for reconsideration is filed more

than ten days after the order ‘granting or denying class action

                                   4
certification under this rule’, then appeal must wait until the

final judgment.”).   Therefore, we dismiss the Plaintiff’s cross-

appeal as improvidently granted.

     For the foregoing reasons, we AFFIRM the district court’s

certification of the Imperial class described above, DISMISS the

Plaintiff’s cross-appeal, and REMAND for further proceedings not

inconsistent with this opinion.    Each party shall bear its own

costs.

     AFFIRMED in part, DISMISSED in part, and REMANDED.




                                   5